                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

AMERISURE   MUTUAL   INSURANCE
COMPANY,

            Plaintiff,

v.                               Case No:   2:18-cv-39-FtM-29CM

LUIS HUERTA YERO, YULIESKI
NUNEZ, RITA GREENBERG, as
Co-Personal   Representative
of the Estate of Kathe Lynn
Ryan, deceased, and AMY DEL
ROSSO,    as     Co-Personal
Representative of the Estate
of    Kathe    Lynn    Ryan,
deceased,

            Defendants.


                          OPINION AND ORDER

     This matter comes before the Court on plaintiff’s Motion for

Reconsideration of the Court’s Order Dismissing Amended Complaint

and/or Motion for Relief from Judgment (Doc. #61) filed on October

23, 2018.    Defendants filed a Response in Opposition (Doc. #62)

on November 6, 2018 and plaintiff replied (Doc. #66).        For the

reasons set forth below, the Motion for Reconsideration is granted

in part and denied in part.

                                  I.

     Plaintiff Amerisure Mutual Insurance Company brought this

action for declaratory relief, alleging one state-law claim for

relief under the Florida Declaratory Judgment Act, Fla. Stat. §
86.01 et seq.          In the Amended Complaint, Amerisure sought a

judgment that independent contractors involved in a motor vehicle

accident while hauling soil for its insured, Coastal Concrete

Products, LLC, do not qualify as insureds under its policies with

Coastal Concrete.       (Doc. #46.)     Amerisure sought a declaration as

to its rights and obligations in an underlying wrongful death

action.

       On October 11, 2018, the Court granted defendants’ Motion to

Dismiss and dismissed the Amended Complaint.                  (Doc. #58.)      In its

Opinion, the Court found that the underlying state court action

will    decide   the    issues    at    stake    in        Amerisure’s     claim   for

declaratory      judgment.        Therefore,         the    Court     exercised    its

discretion    under     Florida   law    and    declined       to    entertain     this

declaratory judgment action and dismissed the Amended Complaint

with prejudice.         (Id., pp. 10-11.)             On October 12, 2018, a

Judgment (Doc. #60) was entered pursuant to the October 11, 2018

Opinion    and    Order,     dismissing        the    action        with   prejudice.

Plaintiff moves for reconsideration.

                                        II.

       Federal Rule of Civil Procedure 60(b) permits a party to seek

relief from a final judgment under specific circumstances:

       On motion and just terms, the court may relieve a party
       or its legal representative from a final judgment,
       order, or proceeding for the following reasons: (1)
       mistake, inadvertence, surprise, or excusable neglect;
       (2) newly discovered evidence that, with reasonable



                                       - 2 -
     diligence, could not have been discovered in time to
     move for a new trial under Rule 59(b); (3) fraud (whether
     previously     called     intrinsic    or     extrinsic),
     misrepresentation, or misconduct by an opposing party
     (4) the judgment is void; (5) the judgment has been
     satisfied, released, or discharged; it is based on an
     earlier judgment that has been reversed or vacated; or
     applying it prospectively is no longer equitable; or (6)
     any other reason that justifies relief.

Fed. R. Civ. P. 60(b).    Whether to grant the requested relief is

a matter for the district court’s sound discretion.    Cano v. Baker,

435 F.3d 1337, 1342 (11th Cir. 2006).       Rule 60(b) (6), known as

the catch-all provision, requires a party to “demonstrate that the

circumstances are sufficiently extraordinary to warrant relief.”

Aldana v. DelMonte Fresh Produce N.A., Inc., 741 F.3d 1349, 1355

(11th Cir. 2014) (internal citations omitted).     To be entitled to

relief under this provision, plaintiff must show that “absent such

relief, an extreme and unexpected hardship will result.”         Crapp

v. City of Miami Beach, 242 F.3d 1017, 1020, (11th Cir. 2001)

(internal citations omitted).

     Reconsideration     of   a   court’s   previous   order   is   an

extraordinary remedy and, thus, is a power which should be used

sparingly.   Am. Ass’n of People with Disabilities v. Hood, 278 F.

Supp. 2d 1337, 1339 (M.D. Fla. 2003) (citing Taylor Woodrow Constr.

Corp. v. Sarasota/Manatee Airport Auth., 814 F. Supp. 1072, 1072–

73 (M.D. Fla. 1993)).    “A motion for reconsideration should raise

new issues, not merely readdress issues litigated previously.”

PaineWebber Income Props. Three Ltd. P’ship v. Mobil Oil Corp.,



                                  - 3 -
902 F. Supp. 1514, 1521 (M.D. Fla. 1995).            The motion must set

forth facts or law of a strongly convincing nature to demonstrate

to the court the reason to reverse its prior decision.                Taylor

Woodrow, 814 F. Supp. at 1073; PaineWebber, 902 F. Supp. at 1521.

“When   issues     have   been   carefully    considered     and   decisions

rendered, the only reason which should commend reconsideration of

that decision is a change in the factual or legal underpinning

upon which the decision was based.”          Taylor Woodrow, 814 F. Supp.

at 1072–73.

      A motion for reconsideration does not provide an opportunity

to simply reargue — or argue for the first time — an issue the

Court has once determined.         “The burden is upon the movant to

establish        the      extraordinary      circumstances         supporting

reconsideration.”      Mannings v. Sch. Bd. of Hillsborough Cnty., 149

F.R.D. 235, 235 (M.D. Fla. 1993).

                                    III.

      Amerisure argues that reconsideration is warranted because

the     Court     misunderstood     its      arguments     and      therefore

reconsideration is warranted to correct clear error and prevent

manifest injustice.       (Doc. #61, p. 3; Doc. #66, p. 1.)        Plaintiff

argues that the Court mistakenly failed to apply the Florida

Declaratory Judgment Act – rather than the federal Declaratory

Judgment Act – in ruling on the Motion to Dismiss.                  Plaintiff

asserts that an application of the Florida Declaratory Judgment



                                   - 4 -
Act would obtain a different result than a dismissal without

prejudice, particularly in light of the Florida Supreme Court case

of Higgins v. State Farm Fire & Cas. Co., 894 So. 2d 5 (Fla. 2004).

Plaintiff also argues that the Court’s ordered clause referenced

the incorrect document number and that dismissal should be without

instead of with prejudice.

       Upon     review,     as    to        Ameisure’s     clear    error    argument,

reconsideration is not warranted.                   The Court considered Higgins

in its decision (Doc. #58, pp. 9, 11) and has considered Higgins

again     and     the     other     cited       authorities        to    determine    if

reconsideration is warranted.                 Plaintiff has raised no argument

that convinces the Court that is previous decision was clear error

nor that its decision resulted in manifest injustice.                         Thus, no

grounds    have    been    shown       to    disturb     the   Court’s    exercise    of

discretion in this case.

       However, Amerisure is correct that paragraph one of the

Opinion’s ordered clause incorrectly cited the wrong document

number.       (Doc. #58, ¶ 1.)         The correct docket number is #52, not

#32.      The Court also agrees with Amerisure that the dismissal

should have been without prejudice instead of with prejudice.

Under   Florida     law,     “[a]      motion       to   dismiss    a   complaint    for

declaratory judgment is not a motion on the merits. Rather, it is

a motion only to determine whether the plaintiff is entitled to a

declaration of its rights, not to whether it is entitled to a



                                            - 5 -
declaration in its favor.”   Romo v. Amedex Ins. Co., 930 So. 2d

643, 648 (Fla. 3d DCA 2006) (quoting     Royal Selections, Inc. v.

Fla. Dep’t of Revenue, 687 So.2d 893, 894 (Fla. 4th DCA 1997); see

also Smith v. City of Fort Myers, 898 So. 2d 1177, 1178 (Fla. 2d

DCA 2005) (“In determining the sufficiency of a complaint for

declaratory judgment, the question is whether the plaintiff is

entitled to a declaration of rights, not whether the plaintiff

will prevail in obtaining the decree he or she seeks.”).

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.   Plaintiff’s Motion for Reconsideration of the Court’s

Order Dismissing Amended Complaint and/or Motion for Relief from

Judgment (Doc. #61) is GRANTED IN PART AND DENIED IN PART.     The

Motion is GRANTED to the extent that paragraph one on the last

page of the Opinion and Order (Doc. #58) is amended to read Doc.

#52 instead of Doc. #32, and to read that the Court dismisses the

declaratory judgment action without prejudice.     The Clerk shall

modify the entry at Document #58 to link to this Opinion and Order.

Otherwise, the Motion is DENIED in all other respects.

     2.   The Clerk shall enter an amended judgment dismissing the

case without prejudice.




                                 - 6 -
     DONE and ORDERED at Fort Myers, Florida, this __28th__ day of

November, 2018.




Copies:
Counsel of Record




                              - 7 -
